Title: To Benjamin Franklin from Achille-Guillaume Lebègue de Presle, [30 November or 1 December 1781]
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


à Paris ce 31 9bre [i.e., November 30 or December 1] 81
Je prie votre Excellence d’agreer mon compliment de felicitation sur les grands avantages qu’ont eus recemment les Etats unis: cette maniere de vaincre est d’autant plus glorieuse qu’elle est peu destructive, sans etre moins desastreuse pour l’ennemi.
De retour a Paris depuis deux jours apres trois mois d’absence, j’espere que votre Excellence me permettra d’aller lui rendre mes devoirs et m’informer de L’etat de sa santé. Le nouveau volume de Priestley sera remis ces jours cy de sa part, comme nous en sommes convenus, a mr le Duc de la Rochefoucault, s’il est de retour.
Je suis avec respect votre tres humle tres obeissant serviteur
Lebegue De Presle
Votre ancienne voisine Madelle jupin me demande de vous presenter ses civilités et felicitations.
